Citation Nr: 1213484	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  07-23 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a lumbar spine disorder, to include degenerative arthritis thereof.

3.  Entitlement to an initial evaluation in excess of 10 percent for a right great toe disability.

4.  Entitlement to an initial evaluation in excess of 10 percent for a left great toe disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1954 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and November 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed the above noted issues.

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in March 2010; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in July 2010, when the Board reopened issues of service connection for lumbar spine and left shoulder disabilities, but denied reopening a claim of service connection for sleep apnea, which is considered final at this time.  The Board remanded those reopened claims, as well as a claim to reopen service connection for a right shoulder disorder and claims for increased evaluation for bilateral toe disabilities, for further development, including the issuance of a statement of the case on the right shoulder issue.  The Veteran did not respond to the October 2010 statement of the case on the right shoulder issue, and therefore, that issue is considered final.

Following the completion of the development in the July 2010 remand, the remaining four issues on appeal have been returned to the Board at this time for further appellate review.  Unfortunately, the issues of service connection for a lumbar spine disorder and increased evaluation for bilateral toe disabilities are addressed in the REMAND portion of the decision below and are again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The issues of reopening service connection for bilateral hip disorders and a left knee disorder, as well as a claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151 for nerve damage to his arms and hands, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is currently shown to have left rotator cuff tendonitis and degenerative arthritis of the left shoulder during the appeal period; such arthritis was not shown to have been diagnosed within one year of discharge from service.

2.  The Veteran is not credible insofar as he asserts that he was subjected to multiple impact traumas to his left shoulder as a result of his duties as a paratrooper during military service.

3.  The service treatment records clearly document an injury to the Veteran's right shoulder.  There is no mention of left shoulder difficulties.

4.  The evidence of record is without mention to any left shoulder injury during military service.

5.  The probative evidence of record does not demonstrate that the Veteran's currently-diagnosed left shoulder disorder is related to his military service.


CONCLUSION OF LAW

The criteria establishing service connection for a left shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in December 2006 that provided information as to what evidence was required to substantiate his left shoulder claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a March 2010 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007)

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

On appeal, the Veteran has asserted that he hurt his left shoulder during service when he was a paratrooper.  During his hearing on appeal, he has stated that he fell down stairs while in Germany and was treated for a left shoulder and head injuries at that time.  He stated that he was put in a sling for that injury while on service.  

Review of the Veteran's service treatment records do not show any complaints or abnormal findings pertaining to the left shoulder.  On the July 1957 separation examination medical history, the Veteran the veteran responded "no" to a question of whether he had now, or had ever had, "painful or 'trick' shoulder."  

The Board does note that his service treatment records document that in August 1955 the Veteran was seen for a follow-up appointment for his right shoulder following a fall approximately 3 weeks prior; the service treatment records further reveal that the Veteran's right shoulder was in a sling at that time.

Also of record are records dated from 1980 to 1991 from H.P., M.D.  These records show that in December 1982, the Veteran was in a car accident, complaining of pain in the left shoulder and neck.  He had spasm in the left trapezius, and limitation of motion in the neck.  The impression was cervical strain.  In January 1983, his neck had improved, although he still had a little pain behind the left scapula.  In July 1983, it was reported that he had been in an accident, and he had limitation of motion in the left shoulder due to pain and spasm.  Pain in the left scapular and trapezius area was noted in August 1983 as well.  The impression was cervical strain. 

In September 1983, he had left shoulder pain again noted.  The pain was in the left glenulohumeral joint.  The same old pain in the left neck and left shoulder was noted again in October 1983; it was noted that he was on Mellaril.  The impression was resolving cervical spasm. 

A March 1992 private treatment record also demonstrates left intrascapular pain, which was noted as left cervical radiculopathy at that time; another March 1992 treatment record documents that the Veteran had back, neck and bilateral shoulder pain due to his February 1992 motor vehicle accident.

Dr. Stern wrote in July 1992 that the Veteran said he was well until a motor vehicle accident in February 1992, at which time he was hit in the rear end.  He complained of pain in the left shoulder and interscapular region, increased with cervical extension.  He also had occasional back pain, which had worsened since the accident.  

Private physical therapy reports dated in April 1998 show that the Veteran underwent physical therapy for symptoms including left shoulder sprain, following a motor vehicle accident in March 1998.  According to a July 1998 letter from J. Stern, M.D., the Veteran had undergone cervical fusion in June 1998.  It was noted that a magnetic resonance imaging (MRI) scan of the brachial plexus on the left had been negative. 

The Board has additionally reviewed the balance of both VA and private treatment records spanning from 1977 to November 2011.  Generally the Veteran only complains of generalized bilateral scapular pain, usually in conjunction with treatment for his cervical spine disorder.  

However, in a January 2008 private treatment record, the Veteran reported that he has had left shoulder pain since 1955 when he fell and dislocated that shoulder while in Germany.  The Veteran was diagnosed with left rotator cuff tendonitis at that time and his pain complaints were related to both that diagnosis and a diagnosis of fibromyalgia.  

In a September 2008 letter, W.R.V, M.D., submitted a letter which indicated that he reviewed the Veteran's service and VA records which demonstrated chronic pain in his neck, lower back, shoulders and toes since approximately 1954 when he was paratrooper in the United States Army; he stated that the Veteran contended that his chronic conditions began while he was jumping as a result of his military duties.  Dr. W.R.V. stated that the Veteran's conditions appeared to be chronic and consistent with the "repetitive impact that would have occurred while [the Veteran] was a paratrooper."  He again reiterated that the Veteran's pathology was "consistent with the multiple jumps that he performed between approximately 1954 and 1957."  He stated that he found "nothing that seems more acute or is inconsistent with his claim of injuries, the mechanism of injuries and the approximate force as well as the sequalae of these injures from 1957 to the present."

In June 2011, the Veteran underwent a VA examination of his left shoulder.  During the examination, he reported that he injured his left shoulder in service when he fell; he developed pain at that time and was treated with a sling, which was removed after six weeks, and he was returned to duty.  After examination and x-rays were performed, the Veteran was diagnosed with degenerative arthritis of the left shoulder.  In a November 2011 addendum, the examiner stated that he reviewed the claims file in its entirety.  He stated that it was less likely as not that the Veteran's current left shoulder disorder was caused by or related to active military service.  He stated that review of the service treatment records demonstrated that the incident described by the Veteran during his examination was noted as being for his right shoulder and not his left shoulder.  He noted that the Veteran's right shoulder was treated with a sling for AC joint trauma, but that no internal shoulder trauma was noted for either shoulder.  He concluded that the current left shoulder disorder was the result of normal degenerative disease and long life; he further stated that it was not aggravated by, caused by, or the result of active military service.

On the basis of the following, the Board must find that service connection for the Veteran's left shoulder disorder is not warranted on the evidence of record.  Initially, the Board notes that the Veteran was discharged in 1957 and there is no evidence of arthritis on his separation examination or within one year of his discharge from service.  Thus, the Board cannot grant service connection on the basis of the presumptive regulations in this case.  See 38 C.F.R. §§3.307, 3.309.


The Board, however, concedes that the Veteran's left shoulder has been diagnosed with left rotator cuff tendonitis and degenerative arthritis of the left shoulder during the appeal period.  Thus, the Veteran meets the first element necessary for service connection.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

However, review of the Veteran's service treatment records does not disclose any injury to his left shoulder as a result of any jumps he performed as a paratrooper.  While the Board concedes that the Veteran would naturally receive some trauma to his feet, legs and back as a result of landing during a parachute jump as a paratrooper, such impact trauma is not a natural occurrence to the Veteran's left shoulder during such incidents.  The Board further acknowledges that some jumps could go awry and a left shoulder could have been injured; but in such an event, the Board would expect the Veteran to receive some sort of medical treatment for such an accident-none exists in the Veteran's service treatment records.

Moreover, consistently throughout the appeal, the Veteran has reported that his left shoulder disorder was the result of a fall during military service when he dislocated his shoulder and treated with a sling.  The Board notes that such testimony conflicts with his singular claim to Dr. W.R.V. that his left shoulder injury was due to multiple impact traumas due to jumping as a paratrooper.  

Insofar as the Veteran claims that his left shoulder is due to a fall where he dislocated his left shoulder and treated for a sling, the Veteran's service treatment records demonstrate clearly that such injury was actually to his right shoulder and not his claimed left shoulder.  

Given that Dr. W.R.V.'s opinion does not note which service treatment records he was looking at or any incident in service during which the Veteran injured his left shoulder during a parachute jump, or a multitude of different impact traumas as a result of his paratrooper duties, the Board is forced to conclude that there is no objective basis on which he can rationally base his opinion.  

The Veteran gave him a history of numerous impact traumas to his feet, legs and back-of which Dr. W.R.V.'s opinion also addresses-but such a generalized history given by the Veteran does not document any specific trauma incident in which he injured his left shoulder.  While the Board is cognizant that it cannot merely disregard a medical opinion on the basis that the rationale for the opinion is given by the Veteran, the Board is not doing so in this case.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  

Simply put, the Board finds the Veteran's history that he had multiple impact traumas to his left shoulder is not credible in this case, particularly given his adamant assertions that his left shoulder disorder is due to a dislocation treated with a sling due to a fall, and not related to his paratrooper duties.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996) (when determining whether lay evidence is satisfactory, the Board may properly consider internal consistency, facial plausibility, consistency with other evidence submitted, and the demeanor of the witness (if a hearing held)); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible; as a finder of fact, though, the Board may weigh the absence of contemporaneous records when assessing the credibility of the lay evidence).

Consequently, the Board finds the basis for Dr. W.R.V.'s opinion to be not credible-that the Veteran injured his left shoulder in service as a result of numerous impact traumas during his paratrooper duties-and gives that opinion no probative weight.  Instead, the Board finds the VA examiner's opinion to be the most probative evidence in this case.  

In that opinion, the examiner stated that the Veteran's lay testimony as to how he injured his left shoulder was incorrectly attributed to his left shoulder, and was in fact shown by the service treatment records to be a right shoulder injury.  He also noted that the Veteran's degenerative arthritis was due to his long life and normal degenerative arthritic process.  As a result of no injury to the Veteran's left shoulder being documented during military service, the examiner concluded that the Veteran's left shoulder arthritis was not the result of, caused by or aggravated by military service.

Insofar as the Board notes that the VA examiner did not address the rotator cuff tendonitis shown in the Veteran's private records, the Board notes that such does not invalidate the opinion or make such an inadequate opinion at this time.  Specifically, the VA examiner physically examined the Veteran in June 2011 and at that time his symptomatology did not warrant such a diagnosis; moreover, given the Board's findings above both that the Veteran's historical account of a left shoulder injury due to a fall is inaccurate and the lack of any left shoulder injury-to include as a result of multiple impact traumas as a result of his parachute jumping-the Board finds that such an opinion is unnecessary given that the second element of service connection would remain unsatisfied at this time.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

In conclusion, the Board finds that the Veteran's service treatment records do not document a left shoulder injury or event during service, nor is the Veteran shown to have had any complaints of, treatment for, or diagnosis of any left shoulder problems during military service.  Additionally, the Board finds any assertions by the Veteran that he suffered numerous impact traumas to his left shoulder as a result of his paratrooper jumps without seeking medical treatment for any of those traumas to be not credible.  Finally, insofar as the Veteran has stated that he fall and dislocated his left shoulder and was treated with a sling, the evidence of record is clear that the Veteran has inaccurately stated that his right shoulder injury during service was to his left shoulder; the service treatment records are clear that the Veteran's right shoulder was treated for a fall and dislocation in August 1955, and that he was given a sling for that injury.  

Therefore, the Board is forced to conclude in this case that the evidence of record does not demonstrate any in-service event or injury to the Veteran's left shoulder, nor does the competent and probative evidence of record demonstrate that the Veteran's currently diagnosed left shoulder disorder is caused or aggravated by military service.  Accordingly, the Board must find that service connection for a left shoulder disorder is not warranted on the evidence of record.  See 38 C.F.R. §§ 3.102, 3.303.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a left shoulder disorder is denied.


REMAND

As instructed by the previous July 2010 remand, the Veteran underwent a VA examination of his lumbar spine and bilateral feet in June 2011, with an addendum opinion attached in November 2011.  First, regarding the examiner's opinion as to the lumbar spine disorder, the examiner stated that such was not related to service because the level of degenerative arthritis was comparable to the amount of arthritis expected for a person of the Veteran's age; he further stated that there was no indication that the single instance of lower back pain in service or the Veteran's history of a paratrooper caused his current back disorder.  The Board notes that such an opinion does not address any secondary service connection claim that has been raised by the record, particularly concerning whether such was caused or aggravated by the Veteran's service-connected bilateral feet disorders.  Accordingly, the Board finds that the lumbar spine claim should be remanded at this time in order to obtain an appropriate opinion with regards to secondary service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Likewise, the Board notes that examination of the Veteran's bilateral feet disorder revealed arthritis in his bilateral great toes.  The examiner's opinion, however, concluded that the Veteran's current symptomatology-and in fact, his current disabilities in totality-were not the result of the Veteran's military service as a paratrooper, but rather his childhood foot injuries in a steel mill, which clearly pre-dated the Veteran's service.  

The Board does note that the Veteran has stated on multiple occasions that he had injuries to his feet as a child as a result of a steel mill accident, which resulted in several surgical procedures prior to his entry into military service; the Board additionally notes that the Veteran's great toe disorders have been service connected on an aggravation basis.  However, the examiner's examination and opinion, particularly regarding which symptomatology is due to the Veteran's pre-existing condition and which is the result of his service aggravation, is inadequate.  Thus, the Board finds that another VA examination of the Veteran's bilateral feet disorders should be afforded him on remand.  See Id.

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)


1.  Obtain any relevant VA treatment records from the Dallas VA Medical Center, or any other VA medical facility that may have treated the Veteran, since November 2011 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his claimed lumbar spine and bilateral great toe disorders since discharge from service and which is not already of record.  After securing the necessary release forms, attempt to obtain and associate those identified private treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA orthopedic examination by a physician with appropriate expertise in order to determine the current nature and severity of his service-connected bilateral toe disabilities.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner should examine the Veteran and report in detail all symptomatology associated with his bilateral feet.  The examiner should specifically address all of the Veteran's lay symptomatology, particularly claims of pain and possible radiculopathy up into his legs from his bilateral toe disorders.  

The examiner should opine whether the Veteran's bilateral great toe disabilities are moderate, moderately severe or severe in nature.

The examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner should then opine what current symptomatology is due to the Veteran's pre-existing great toe disorders and which symptomatology is the result of the Veteran's aggravation during service, particularly his jumping and landing as a paratrooper.  

The examiner should attempt, to the best of his/her ability, to note the separate and distinct manifestations of each disability-if it is impossible to separate the manifestations, the examiner should so state.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following completion of the above to the extent feasible, furnish the Veteran's claims file to the November 2011 VA examiner in order to provide an addendum to the June 2011/November 2011 VA examination report.  


After review of the claims file, the examiner is asked to opine: (a) whether the Veteran's multiple impact traumas from landing as a paratrooper more likely, less likely or at least as likely as not (50 percent or greater probability) caused his lumbar spine disorder-the examiner should specifically discuss Dr. W.R.V.'s September 2008 opinion in his opinion; and, (b) whether the Veteran's lumbar spine disorder is caused or aggravated by his service-connected bilateral great toe disorders.

If aggravation is demonstrated, the examiner should state a baseline level of disability and quantify the amount of aggravation to the extent possible, considering earlier medical evidence of record as a point of comparison, and also considering the Veteran's statements as to current and past symptoms.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for a lumbar spine disorder and increased evaluations for bilateral great toe disabilities.  If the benefits sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


___________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


